Case 2:18-cv-00670-SJO-GJS Document 60 Filed 11/28/18 Page 1 of 2 Page ID #:369




    1   DAVID M. MICHAEL, CSBN 74031
        EDWARD M. BURCH, CSBN 255470
    2   LAW OFFICE OF MICHAEL & BURCH, LLP
    3   One Sansome Street, Suite 3500
        San Francisco, CA 94104
    4   Telephone: (415) 946-8996
        Facsimile:   (877) 538-6220
    5   E-mail:      david@michaelburchlaw.com
    6
        Attorneys for Claimant ROBERT SHUMAKE
    7
    8
                                   UNITED STATES DISTRICT COURT
    9                             CENTRAL DISTRICT OF CALIFORNIA
                                        WESTERN DIVISION
   10
   11
   12   UNITED STATES OF AMERICA,                           No. CV-18-670 SJO (GJSx)
   13                                                       CLAIMANT ROBERT
                   Plaintiff,
        v.                                                  SHUMAKE’S NOTICE OF
   14
                                                            MOTION FOR
   15   $148,145.00 IN U.S. CURRENCY,                       RECONSIDERATION OF THIS
                                                            COURT’S ORDER STRIKING
   16                                                       SHUMAKE’S JUDICIAL CLAIM
                 Defendant.
   17   ______________________________________/
        ROBERT SHUMAKE,                                           [Local Rule 7-18]
   18
   19            Claimant.
        ______________________________________/             Date: 7 January 2019
   20                                                       Time: 10:00 a.m.
                                                            Dept: 10C
   21                                                             Hon. S. James Otero
   22
               PLEASE TAKE NOTICE THAT, Claimant ROBERT SHUMAKE, for the reasons set
   23
        forth herein, moves this Court to reconsider its Order Granting Plaintiff’s Motion to Strike (Doc.
   24
        59, 11/15/2018). This motion is made pursuant to Local Rule 7-18 (c), in that it constitutes a
   25
        manifest showing of a failure by this Court to consider material facts presented to the Court
   26
        before such decision. Claimant moves for reconsideration because of one fundamental
   27
        misunderstanding by the Court, a misunderstanding upon which its decision is solely based.
   28
        CLAIMANT ROBERT SHUMAKE’S NOTICE OF MOTION FOR RECONSIDERATION                                   1
        OF THIS COURT’S ORDER STRIKING SHUMAKE’S JUDICIAL CLAIM
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 60 Filed 11/28/18 Page 2 of 2 Page ID #:370




    1          This motion is made following the conference of counsel pursuant to L.R. 7-3 which took
    2   place on November 20, 2018. The government will oppose the motion.
    3                                       Respectfully submitted,
    4   Dated: 27 November 2018
    5                                       s/David M.Michael_________
                                            DAVID M. MICHAEL
    6                                       Attorney for Claimant ROBERT SHUMAKE
    7
    8
    9
   10
                               CERTIFICATE OF ELECTRONIC SERVICE
   11
                I hereby certify that, on 28 November 2018, I caused to be electronically filed the
   12
        foregoing with the clerk of the court by using the CM/ECF system, which will send a notice of
   13   electronic filing on all ECF-registered counsel by operation of the Court’s electronic filing
        system. Parties may access this filing through the Court’s system.
   14
   15
   16
                                                           s/David M.Michael_____________
   17                                                      DAVID M. MICHAEL
                                                           Attorney for Claimant
   18                                                      ROBERT SHUMAKE
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        CLAIMANT ROBERT SHUMAKE’S NOTICE OF MOTION FOR RECONSIDERATION                                  2
        OF THIS COURT’S ORDER STRIKING SHUMAKE’S JUDICIAL CLAIM
        Case No. CV-18-670 SJO (GJSx)
